
	

114 HR 4093 IH: Library of Congress Administrative Reform Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4093
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2015
			Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To revise certain administrative and management authorities of the Librarian of Congress, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Library of Congress Administrative Reform Act of 2015. 2.Authorizing National Library Service for the Blind and Physically Handicapped to provide playback equipment in all formatsThe first sentence of the Act entitled An Act to provide books for the adult blind, approved March 3, 1931 (2 U.S.C. 135a), is amended by striking and for purchase, maintenance, and replacement of reproducers for such sound-reproduction recordings and inserting and for purchase, maintenance, and replacement of reproducers for any such forms.
		3.Library of Congress National Collection Stewardship Fund
 (a)EstablishmentThere is hereby established in the Treasury of the United States, as an account for the Librarian of Congress, the Library of Congress National Collection Stewardship Fund (hereafter in this section referred to as the Fund).
 (b)Contents of FundThe Fund shall consist of the following amounts: (1)Such amounts as may be transferred by the Librarian from amounts appropriated for any fiscal year for the Library of Congress under the heading Salaries and Expenses.
 (2)Such amounts as may be transferred by the Architect of the Capitol from amounts appropriated for any fiscal year for the Architect of the Capitol under the heading Library of Congress Buildings and Grounds.
 (3)Such amounts as may be appropriated to the Fund under law. (c)Use of AmountsAmounts in the Fund may be used by the Librarian as follows:
 (1)The Librarian may use amounts directly for the purpose of preparing collection materials of the Library of Congress for long-term storage.
 (2)The Librarian may transfer amounts to the Architect of the Capitol for the purpose of designing, constructing, altering, upgrading, and equipping collections preservation and storage facilities for the Library of Congress, or for the purpose of acquiring real property by lease for the preservation and storage of Library of Congress collections in accordance with section 1102 of the Legislative Branch Appropriations Act, 2009 (2 U.S.C. 1823a).
 (d)Continuing Availability of FundsAny amounts in the Fund shall remain available until expended. (e)Annual ReportNot later than 180 days after the end of each fiscal year, the Librarian and the Architect of the Capitol shall submit a joint report on the Fund to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and the Senate.
 (f)Initial 5-Year PlanNot later than 6 months after the date of the enactment of this Act, the Librarian shall submit to the Joint Committee on the Library and the Committees on Appropriations of the House of Representatives and the Senate a report providing a plan for expenditures from the Fund for the first 5 fiscal years of the Fund’s operation.
			4.Expanding uses of certain revolving funds
 (a)National Audiovisual Conservation Center FundSection 101 of the Library of Congress Fiscal Operations Improvement Act of 2000 (2 U.S.C. 182a) is amended—
 (1)in the heading, by striking duplication; and (2)in subsection (a)—
 (A)by striking duplication and delivery services provided by the Librarian and inserting the following programs and activities of the Librarian; (B)by striking the period at the end and inserting a colon; and
 (C)by adding at the end the following new paragraphs:  (1)Services related to the duplication and preservation of audiovisual materials and associated collections.
 (2)Storage, inspection, and delivery of audiovisual materials and associated collections.. (b)Revolving Fund for Gift Shop and Related ServicesSection 102 of such Act (2 U.S.C. 182b) is amended—
 (1)in the heading, by striking gift shop and all that follows and inserting sales and other services; and (2)in subsection (a), by adding at the end the following new paragraphs:
					
 (5)Traveling exhibitions and exhibition materials. (6)Training..
 (c)Inclusion of Tribal Governments in FEDLINK ProgramSection 103(f)(1) of such Act (2 U.S.C. 182c(f)(1)) is amended by inserting after Federal Government, the following: tribal governments (as defined in section 502(c)(3)(B) of title 40, United States Code),. 5.Authority to accept gifts and bequests (a)Expanding types of gifts that may be acceptedThe first undesignated paragraph of section 4 of the Act entitled An Act to create a Library of Congress Trust Fund Board, and for other purposes, approved March 3, 1925 (2 U.S.C. 160), is amended—
 (1)in the first sentence, by striking in the name of the United States and all that follows and inserting the following: in the name of the United States and in the interest of the Library, its collections, or its service gifts or bequests of personal property, nonpersonal services, voluntary and uncompensated personal services, or money for immediate disbursement.;
 (2)in the second sentence, by inserting of money after bequests; and (3)in the third sentence, by striking enter them and inserting enter the gift, bequest, or proceeds.
 (b)Treatment of gifts of securitiesThe first undesignated paragraph of section 4 of such Act (2 U.S.C. 160) is amended by inserting after the first sentence the following new sentence: In the case of a gift of securities, the Librarian shall sell the gift and provide the donor with a receipt from the proceeds of the sale..
			6.Continuation of service of returning members of Joint Committee on the Library at beginning of
			 Congress
			(a)Continuation of Service
 (1)In generalDuring the period beginning on the first day of a Congress and ending on the date described in paragraph (2), any Member of Congress who served as a member of the Joint Committee on the Library during the previous Congress shall continue to serve as a member of the Joint Committee.
 (2)Date describedThe date described in this paragraph is, with respect to a Congress— (A)in the case of a Member of Congress who is a Member of the House of Representatives, the date on which Members of the House are appointed to serve on the Joint Committee for the Congress; and
 (B)in the case of a Member of Congress who is a Senator, the date on which Senators are appointed to serve on the Joint Committee for the Congress.
 (b)Conforming AmendmentThe final undesignated paragraph under the heading Senate. in section 2 of the Act of March 3, 1883 (chapter 141; 22 Stat. 592) (2 U.S.C. 133), is hereby repealed.
 (c)Effective DateThis section and the amendment made by this section shall apply with respect to the One Hundred Fifteenth Congress and each succeeding Congress.
 7.Effective dateThis Act and the amendments made by this Act shall apply with respect to fiscal year 2016 and each succeeding fiscal year.
		
